USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

DATE FILED: |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
EMANUEL DELACRUZ, individually and
on behalf of all others similarly situated,
Plaintiff, 19-CV-5915 (ALC)
. ORDER
-against- —
PURDY’S FARM, LLC, ET AL.,
Defendants.
x

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to this Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice
to restoring the action to this Court’s calendar if the application to restore the action is made within
thirty (30) days.

SO ORDERED.

Dated: November 27, 2019 ,
New York, New York 7 (Lae ule

HON. ANDREW L. CARTER, JR.
United States District Judge

 

 

 
